     DAVID L. ANDERSON (CABN 149604)
                                                                              omim
 1
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   CHRISTOPHER D. VIEIRA (CABN 273781)
     Special Assistant United States Attorney                                     ssp
 5                                                                                      ^520jg
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7301
 7           FAX: (415) 436-7027
             christopher.vieira@usdoj.gov
Vi
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                            CASE NO. CR 19-00427 EMC

14           Plaintiff,                                   [ftROrOSCD] DETENTION ORDER

15      V.



16   MARVIN TORRES,

17           Defendant.

18

19           On September 5, 2019, defendant Marvin Torres was charged by indictment with distribution of

20   cocaine base, in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(C).

21           This matter came before the Court on September 23, 2019 for a detention hearing. The

22   defendant was present and represented by Assistant Federal Public Defender David Rizk. Special

23   Assistant United States Attorney Christopher Vieira appeared for the government. The government

24   moved for detention, and the defendant opposed. At the hearing, counsel submitted proffers and

25   arguments regarding detention.

26           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

27   the record, the Court finds by a preponderance of the evidence that no condition or combination of

28   conditions will reasonably assure the appearance of the person as required. Accordingly, the defendant

     [PROPOSED] DETENTION ORDER                       1                                            v. 11/01/2018
     CR 19-00427 EMC
